In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-2687
GRACE PTASZNIK,
                                               Plaintiff-Appellant,
                                 v.

ST. JOSEPH HOSPITAL and
RESURRECTION HEALTH CARE,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
              No. 04 C 0320—Amy J. St. Eve, Judge.
                          ____________
   ARGUED JUNE 1, 2006—DECIDED SEPTEMBER 21, 2006
                     ____________


  Before FLAUM, Chief Judge, and WILLIAMS and SYKES,
Circuit Judges.
  WILLIAMS, Circuit Judge. In this employment discrimina-
tion lawsuit, Grace Ptasznik, who is a Polish immigrant,
was terminated from her job as a sleep technician at St.
Joseph Hospital for allegedly failing to follow protocol while
attending to a patient. Ptasznik sued St. Joseph and
Resurrection Health Care, a network of healthcare provid-
ers that includes the hospital, claiming she was subjected
to age discrimination, national origin discrimination, and a
hostile work environment. Ptasznik sought federal relief
pursuant to the Age Discrimination in Employment Act of
1967 (“ADEA”), 29 U.S.C. § 621 et seq., Title VII of the Civil
2                                               No. 05-2687

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C.
§ 1981. Ptasznik also asserted a state law claim against the
defendants for defamation.
   St. Joseph Hospital and Resurrection Healthcare filed a
motion for summary judgment on all claims, and Ptasznik
filed a partial cross-motion for summary judgment on her
defamation claim. The district court granted summary
judgment to the defendants on all of Ptasznik’s claims,
and she now appeals.1 Because Ptasznik has failed to create
a triable issue of fact as to whether her employer discrimi-
nated against or defamed her, we affirm the judgment of
the district court.


                   I. BACKGROUND
   The following facts are recited in the light most favor-
able to Ptasznik, who was the non-moving party for pur-
poses of summary judgment: Grace Ptasznik, a fifty-one
year old Polish immigrant, began working as a sleep
technician at the St. Joseph Hospital sleep center in 2001.
The hospital’s sleep center, which is located in Chicago,
Illinois, is a research facility that conducts sleep studies
to determine whether patients suffer from sleep disorders.
Elena Kurth was the Director of Rehabilitation Services
and the manager of the Sleep Center. Dr. Joanne Kirby was
responsible for clinical oversight of the St. Joseph Sleep
Center, as well as reviewing and interpreting sleep studies
performed by the technicians. Sara Piekielny served as
Director of Human Resources throughout Ptasznik’s tenure
at St. Joseph.


1
  Ptasznik did not address in her appellate brief whether the
district court erred when it granted summary judgment on her
hostile work environment claim. Therefore, we assume she
has abandoned that claim on appeal.
No. 05-2687                                                 3

  When she started her job, Ptasznik initially reported to
Elena Kurth. In May 2002, Gina Ogunseye was promoted
and became Ptasznik’s immediate supervisor. According to
Ptasznik, Ogunseye made repeated harassing references
to her national origin and age. For instance, in November
2002, Ogunseye told Ptasznik “you’re old, you’re Polish, and
you’re stupid.” On another occasion, in January 2003,
Ogunseye allegedly told Ptasznik that she would be better
suited as a cleaning lady. Ptasznik also alleges that at other
unspecified times her supervisor made disparaging com-
ments about her age and Polish ancestry.
  Ptasznik was ultimately terminated from her job, alleg-
edly for improperly performing a sleep study. During a
sleep study, a technician monitors the sleeping patient’s
vital statistics by attaching sensors or electrodes to the
patient; these sensors are then connected to a computer
that monitors the patient’s heart rate and oxygen levels.
Ptasznik does not dispute that she received a copy of the
hospital’s “Protocol for Record Documentation,” which
instructs sleep technicians to document the computer-
generated data every 30 to 45 minutes during the study. If
there are any discrepancies in the data, the hospital’s
protocol requires the technician to document and investi-
gate the problem and, in some instances, notify the sleep
center director or a hospital physician. If a patient’s blood
oxygen level registers at 89% or below, known as a
“desaturation,” the technician must first verify that the
sensor readings are accurate and then add oxygen by
applying continuous positive air pressure (“CPAP”). If blood
oxygen levels do not improve, the technician must inform
the director or a physician. If a study ends early, the
technician is required to document the reason for terminat-
ing the study.
  On January 24, 2003, Ptasznik conducted a sleep study on
a patient to determine if the patient suffered from a sleep
disorder. At some point during the study, the patient
4                                                  No. 05-2687

experienced trouble breathing, and Ptasznik made the
following entry on her “Tech Impression Sheet”:
    Patient’s nose blocked. She states to have nose surgery
    years ago. Patient says she has allergy, also. Patient
    can’t close her mouth for longer than minute or two
    because she can’t breathe. Mouth open when CPAP.
    Patient asked for stronger air and she wanted to try.
    She desaturated. I didn’t add oxygen because she is
    having severe apnea and can’t get mouth closed for
    CPAP. So I didn’t enter O2 for that reason.2
   Ptasznik also noted on her tech impression sheet that she
observed the patient’s oxygen level drop to 43% and to 47%,
and she noted that the patient experienced “steady low
desaturations.” At some point during the study, Ptasznik
applied a CPAP to the patient, but subsequently removed
it when the patient reported being unable to breathe. After
the failed attempt to administer the CPAP, Ptasznik
terminated the study and stopped recording entries for the
patient in her log. Over the course of the eight hour study,
Ptasznik documented the patient’s oxygen levels on three
occasions. Ptasznik did not contact a doctor during or after
the study, and she did not document a reason for ending the
study early.
  On February 7, 2003, Ogunseye, Kurth and Kirby met
with Ptasznik to discuss the January 24 sleep study.
Regarding the inconsistencies between the desaturation
data and her apparent failure to respond to the computer-
generated readings properly, Ptasznik stated that she
did not observe oxygen levels as low as 40-50% and, there-
fore, did not deem it necessary to recheck the accuracy of




2
  Appendix to Def.’s Local Rule 56.1 (a)(3) Statement of Material
Facts, Ptasznik Dep. Ex.
No. 05-2687                                                     5

the sensors connected to the patient.3 Ptasznik also stated
that she did not continue to apply oxygen because of the
patient’s intolerance for CPAP. After the meeting,
Ogunseye, Kurth, Kirby and Piekielny collectively de-
cided to terminate Ptasznik for endangering the patient
during the January 24 sleep study. Ptasznik unsuccessfully
appealed her termination through the hospital’s grievance
process. She also sought unemployment benefits, and her
supervisors testified at the benefits hearing that Ptasznik
was terminated for placing the patient at a critical risk of
harm. After Ptasznik’s discharge, a 30-year-old Caucasian
man who had worked part-time as a sleep technician was
hired full-time in the sleep center; a 31-year-old Afri-
can-American woman was also shifted from part-time to
full-time work.
  Ptasnik filed suit against St. Joseph Hospital and Resur-
rection Healthcare, claiming she was subjected to age and
national origin discrimination, a hostile work environment,
and defamation. The United States District Court for the
Northern District of Illinois granted summary judgment to
the defendants. This timely appeal followed.


                       II. ANALYSIS
  We review the district court’s judgment de novo, Ashman
v. Barrows, 438 F.3d 781, 784 (7th Cir. 2006), and con-
clude that Ptasznik has failed to create a material, triable
issue of fact to survive summary judgment. Summary
judgment is appropriate when the pleadings, depositions,
answers to interrogatories, and admissions on file, together
with any affidavits, show that there is no genuine issue of



3
  As we will discuss below, Ptasznik’s response is inconsistent,
given her notes on the tech impression sheet that she observed the
patient’s oxygen level reach 47% and 43%.
6                                                    No. 05-2687

material fact and the movant is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986). If the moving party meets this
burden, the nonmoving party must then go beyond the
pleadings and set forth specific facts showing that there is
a genuine issue for trial. Fed. R. Civ. P. 56(e); Becker v.
Tenenbaum-Hill Assocs., Inc., 914 F.2d 107, 110 (7th Cir.
1990). The existence of merely a scintilla of evidence in
support of the nonmoving party’s position is insufficient;
there must be evidence on which the jury could reasonably
find for the nonmoving party. Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 252 (1986).


    A. Ptasznik’s Age and National Origin Discrimination
       Claims
  Ptasznik contends that her age and national origin
were impermissible motivating factors in the hospital’s
decision to terminate her in violation of the Age Discrimina-
tion in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., and 42 U.S.C. § 1981.4 Ptasznik
may establish her discrimination claims using either the


4
   Ptasznik articulated her section 1981 claim in terms of national
origin discrimination. Although national origin discrimination is
not expressly prohibited under section 1981, the Supreme Court
has defined the term “race” in section 1981 broadly to include
identifiable classes of persons subjected to intentional discrimina-
tion on the basis of their ancestry or ethnic characteristics.
Pourghoraishi v. Flying J, Inc., 449 F.3d 751, 756 (7th Cir. 2006)
(citing Saint Francis Coll. v. Al-Khazraji, 481 U.S. 604, 613
(1987)); see Von Zuckerstein v. Argonne Nat’l Lab., 984 F.2d 1467,
1472 (7th Cir. 1993) (citing Lopez v. S.B. Thomas, Inc., 831 F.2d
1184, 1188 (2d Cir. 1987) (section 1981 protection extended to
employee of Puerto Rican descent who alleged national origin
discrimination)).
No. 05-2687                                               7

direct or indirect methods of proof, Scaife v. Cook County,
446 F.3d 735, 739 (7th Cir. 2006); she has failed to do so
under either method.
  First, under the direct method, Ptasznik must put forth
evidence that her employer’s decision to terminate her
had a discriminatory motivation. Raymond v. Ameritech
Corp., 442 F.3d 600, 610 (7th Cir. 2006); Rudin v. Lincoln
Land Cmty. Coll., 420 F.3d 712, 720 (7th Cir. 2005). She
may do so under the direct method by providing direct
evidence, such as an “outright admission” of discrimination,
Cardoso v. Robert Bosch Corp., 427 F.3d 429, 432 (7th Cir.
2005), or by presenting sufficient circumstantial evidence.
See Jordan v. City of Gary, 396 F.3d 825, 832 (7th Cir.
2005) (internal citations omitted). But such circumstantial
evidence must point directly to a discriminatory reason for
the termination decision. See Cerutti v. BASF Corp., 349
F.3d 1055, 1063 (7th Cir. 2003) (statements regarding
plaintiff’s age did not form a convincing mosaic of circum-
stantial evidence sufficient to prevail under direct method
where the prejudicial views were not clearly linked to
termination decision).
  Viewing the facts in her favor, we are unpersuaded that
Ptasznik’s evidence is sufficient to create a triable issue
of discrimination under the direct method. The defendants
certainly do not admit discriminating against Ptasznik. And
Ogunseye’s comments that Ptasznik was “too Polish” and
“too old,” although off-color and probably inappropriate for
the workplace, nonetheless do not constitute sufficient
evidence that her employer was motivated to terminate her
because of her national origin or age. Jordan, 396 F.3d at
832. Ptasznik alleges that the discriminatory comments
occurred approximately five times in the six months before
her termination; however, because she cannot recall the
dates and details of Ogunseye’s statements, it is unclear
from the record that the comments were proximate to her
discharge. Also, terminated hospital employee Fred Burks
8                                               No. 05-2687

testified during his deposition that Ogunseye told him that
she wanted to “hire new people” for the sleep center.
However, this statement is too ambiguous to infer discrimi-
natory intent. And, even assuming Ogunseye wanted to hire
younger, non-Polish employees, such a preference alone is
not sufficient circumstantial evidence under the direct
method of proving discrimination. See Mlynczak v. Bodman,
442 F.3d 1050, 1058 (7th Cir. 2006) (evidence that a
decisionmaker generally favored hiring minorities does not
prove under the direct method that any particular decision
he made was for discriminatory reasons).
  Ptasznik also fails to survive summary judgment
under the indirect method of proof set forth in the Supreme
Court’s decision in McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802 (1973). To establish a discrimination claim by
the indirect method, Ptasznik has the initial burden of
proving a prima facie case that (1) she is a member of a
protected class, (2) she performed reasonably on the job in
accord with her employers’ legitimate expectations, (3)
despite her reasonable performance, she was subjected to
an adverse employment action, and (4) similarly situated
employees outside of her protected class were treated more
favorably by the employer. Id.; Rozskowiak v. Vill. of
Arlington Heights, 415 F.3d 608, 614 (7th Cir. 2005).
  If Ptasznik’s evidence is sufficient for a jury to find a
prima facie case of unlawful discrimination, then the
burden shifts to the defendants to rebut the prima facie
case by articulating a legitimate, nondiscriminatory rea-
son for terminating her. McDonnell Douglas, 411 U.S. at
802. Even if Ptasznik establishes conclusively that the
decision to fire her was motivated in part by discrimination,
the defendants may avoid liability by demonstrating that
they would have made the same decision despite the alleged
unlawful motive. Gleason v. Mesirow Fin. Inc., 118 F.3d
1134, 1140 (7th Cir. 1997) (citing Geier v. Medtronic, Inc.,
99 F.3d 238, 241 (7th Cir. 1996)).
No. 05-2687                                               9

  Once the defendants articulate a legitimate reason for
termination, the burden then shifts back to Ptasznik to
prove that the stated reason for her termination is
pretextual. McDonnell Douglas, 411 U.S. at 804. “A pre-
text . . . is a deliberate falsehood.” Forrester v. Rauland-
Borg Corp., 453 F.3d 416, 419 (7th Cir. 2006); Kulumani v.
Blue Cross Blue Shield Ass’n, 224 F.3d 681, 685 (7th Cir.
2000) (“[P]retext means a dishonest explanation, a lie
rather than an oddity or an error.”). “The focus of a
pretext inquiry is whether the employer’s stated reason was
honest, not whether it was accurate, wise or well-consid-
ered.” Stewart v. Henderson, 207 F.3d 374, 378 (7th Cir.
2000). Pretext is not necessarily established merely when
the plaintiff demonstrates the employer’s reason
was mistaken. An employer’s mistaken belief that the
plaintiff’s conduct merited termination is not unlawful, so
long as the belief was honestly held. See Wade v. Lerner
N.Y., Inc., 243 F.3d 319, 323 (7th Cir. 2001) (plaintiff’s
age discrimination claim failed where her employer mistak-
enly, but honestly, believed the plaintiff had been late for
work).
  We have on several occasions upheld summary judg-
ment where the plaintiff failed to show his or her
employer’s reasons for the adverse action were pretextual.
For example, in Ballance v. City of Springfield, despite
evidence that a similarly situated black police officer had
been treated more favorably, we held that a white officer’s
discrimination suit could not survive summary judgment
because the police chief honestly believed the officer’s
disciplinary problems warranted his termination. 424 F.3d
614, 621 (7th Cir. 2005). Similarly, in Alexander v. Wiscon-
sin Dep’t of Health & Family Services, 263 F.3d 673, 687
(7th Cir. 2001), where an African-American plaintiff
claimed that his race motivated his termination, we con-
cluded evidence that fellow employees had made numerous
racially hostile comments did not rebut the employer’s
evidence that the plaintiff was terminated for insubordina-
10                                              No. 05-2687

tion and threatening coworkers. And, more analogously, in
Rozskowiak v. Village of Arlington Heights, 415 F.3d 608,
611 (7th Cir. 2005), the plaintiff’s supervisor told him he
“would probably be losing [his] job because [he] was a
stupid Polack” and made other derogatory comments about
his Polish ancestry. We affirmed summary judgment to the
defendants, reasoning that the derogatory remarks were
unrelated to the plaintiff’s termination, and the plaintiff
was terminated for legitimate, job-related reasons. Id. at
612.
  Even assuming that the record creates an initial inference
of national origin and age discrimination, the defendants
rebutted Ptasznik’s prima facie case by articulating a
legitimate reason for terminating her. Namely, the hospital
concluded that Ptasznik failed to document her results of
the sleep study every 30-45 minutes, endangered a patient
when she failed to contact appropriate medical personnel,
and failed to document the reason for terminating the
study. Ptasznik has failed to show St. Joseph’s legitimate,
non-discriminatory reasons for firing her were pretextual.
To attempt to show pretext, Ptasznik maintains that
hospital staff members, including Ogunseye, were aware
that a computer glitch had generated inaccurate patient
oxygen levels before the January 24 sleep study. Further,
Ptasznik contends that she was unaware of the inaccurate
computer data until after the study ended. However, in her
technician impression log, Ptasznik manually recorded that
the patient’s oxygen levels dropped to 47% and 43% and
that the patient experienced “steady low desaturation.”
Even if we agreed with Ptasznik that she should not have
been discharged for a computer glitch that was known to
the hospital, the hospital has proffered other legitimate
reasons for her termination that she has failed to rebut.
Ptasznik has failed to explain why she did not document the
reason for the early termination of the sleep study. Further,
when Ptasznik was asked during her deposition why she
No. 05-2687                                                   11

failed to record the patient’s vitals every 30-45 minutes as
protocol required, she responded: “I was busy with other
things, and it was not absolutely necessary to put more.”5
Thus, given Ptasznik’s admitted failure to follow hospital
protocol in at least two other respects, summary judg-
ment on her discrimination claims was proper.
  By so finding, we are not condoning the alleged actions of
Ptasznik’s employer. Arguably, the hospital overreacted and
unnecessarily fired an employee with an otherwise compe-
tent performance record. Nevertheless, it is not our role to
determine the competency of or interfere in employment
decisions simply where we believe an employer has made a
poor choice. Federal courts have authority to correct an
adverse employment action only where the employer’s
decision is unlawful, and not merely when the adverse
action is unwise or even unfair. “We do not sit
as a super-personnel department with authority to re-
view an employer’s business decision as to whether someone
should be fired or disciplined because of a work-rule viola-
tion.” Ballance, 424 F.3d at 621. Therefore, our inquiry is
limited to whether there is a material factual dispute as to
whether the employer honestly believed the stated, legiti-
mate reasons for the adverse action. Unfortunately for
Ptasznik, her evidence is insufficient for a jury to reason-
ably conclude that an impermissible factor such as her age
or national origin motivated the hospital’s decision to
terminate her. Because she has failed to discredit the
defendants’ legitimate, non-discriminatory reasons for firing
her, the district court did not err when it granted summary
judgment for St. Joseph Hospital and Resurrection
Healthcare.




5
   Appendix to Pl.’s Response to Def.’s Rule 56.1(a)(3) Statement
of Material Facts, Ptasznik Dep., p. 173.
12                                               No. 05-2687

  B. Ptasznik’s Defamation Claim
  Ptasznik also asserted a claim under Illinois law against
the defendants for defamation. Ptasznik maintains that the
defendants knowingly and falsely accused her of putting the
patient’s safety at risk during the sleep study, depriving the
patient of 50% oxygen, and directly endangering the
patient. Ptasznik contends the defendants published these
defamatory statements in emails and documents created
during its internal investigation of her conduct, as well as
during an unemployment benefits hearing after her dis-
charge. Ogunseye and Kurth later testified in their deposi-
tions that they lacked the expertise to make such conclu-
sions. The district court granted summary judgment to the
defendants, and we affirm.
   “To prove defamation, a plaintiff must show that the
defendant made a false statement about the plaintiff, there
was an unprivileged publication to a third party by the
defendant, and the publication damaged the plaintiff.”
Popko v. Cont’l Cas. Co., 823 N.E.2d 184, 188 (Ill. App. Ct.
2005). Illinois law recognizes a per se cause of action for
defamation when the defamatory statements are so
serious that reputational injury may be presumed. Defama-
tion per se claims include falsely imputing an inability to
perform or want of integrity in the duties of office, employ-
ment, or profession. Van Horne v. Muller, 705 N.E.2d 898,
903 (Ill. 1998). However, vague, unprovable statements and
statements of opinion do not give rise to a defamation claim;
instead, Illinois law requires that the allegedly defamatory
statement contain an objectively verifiable factual asser-
tion. Wynne v. Loyola Univ. of Chicago, 741 N.E.2d 669, 676
(Ill. App. Ct. 2000).
  Here, Ptasznik claims the defendants defamed her in
various emails and documents that were circulated among
hospital personnel during the investigation of the January
24 sleep study. For example, in an email to Human Re-
No. 05-2687                                                    13

sources Director Piekielny, Kurth wrote that Ptasznik “put
us at significant risk: the patient could have gone into
arrhythmia and coded.” Also, in a timeline Ogunseye and
Kurth created entitled “Grace termination events”, the pair
stated that Ptasznik’s conduct placed the patient at signifi-
cant risk.6 According to Ptasznik, the truth of
these statements is readily verifiable, and Kurth and
Ogunseye knew them to be false. Although as a theoretical
matter, the truth of Kurth and Ogunseye’s statements
may well be verifiable, we nonetheless conclude that
summary judgment was proper because Ptasznik has failed
to produce evidence suggesting that the statements were
false. Ptasznik’s own observations, as recorded on the
technician impression sheet, indicate that the patient
experienced “steady low desaturation” at “43%” and “47%,”
which would have placed the patient at risk. Even if the
readings were inaccurate because of a computer glitch,
Ptasznik presents no evidence that she was aware of the
degree of imprecision. Unless she knew that the degree
of imprecision safely placed the patient above the 89%
(desaturation) threshold, the evidence only supports a
finding that Ptasznik should have taken action. Thus,
Ptasznik’s supervisor’s statements were consistent with her
own records of the study, and, without evidence to the
contrary, a jury could not reasonably conclude that the
statements were intentionally or recklessly false.7


6
   Notably, under Illinois law, statements are sufficiently pub-
lished for defamation purposes when they are recited in an
interoffice document, such as an investigative memorandum
regarding whether an employee should be fired. See Popko, 823
N.E.2d at 188; see also Gibson v. Philip Morris, Inc., 685 N.E.2d
638, 645 (Ill. App. Ct. 1997) (defamatory statements regarding
plaintiff ’s termination were published when they were included in
a corporate memo to the company’s human resources department).
7
  The defendants also contended the statements were protected
by a qualified privilege that they did not abuse. See, e.g., Popko,
                                                    (continued...)
14                                               No. 05-2687

  Ptasznik also argues that the defendants defamed her
when Kurth, Ogunseye, and Piekielny testified at her
unemployment benefits hearing that she “directly endan-
gered a patient” which resulted in a “critical risk of harm”
to the patient during a sleep study. This argument likewise
fails. Illinois law provides the following absolute privilege
for statements made during and in connection with an
unemployment benefits proceeding:
     Sec. 1900.1. Privileged Communications. All letters,
     reports, or communications of any kind, either oral or
     written, from an employer or his workers to each other,
     or to the Director or any of his agents, representatives,
     or employees, made in connection with the administra-
     tion of this [Unemployment Benefits] Act shall be
     absolutely privileged and shall not be the basis of any
     slander or libel suit in any court of this State unless
     they are false in fact and malicious in intent.
820 ILL. COMP. STAT. 405/1900.1 (2006).
  In Cianci v. Pettibone Corp., 698 N.E.2d 674, 680 (Ill. App.
Ct. 1998), the Illinois Appellate Court held that a super-
visor’s statements at an unemployment compensation
hearing enjoyed absolute privilege because there was no
evidence of reckless disregard for the truth or falsity of
the statements. Similarly, here, the allegedly defamatory
statements were made during an unemployment benefits
hearing, and Ptasznik has failed to set forth evidence
that the testimony was false and malicious. Therefore,
the district court did not err when it granted summary
judgment on Ptasznik’s defamation claim.



7
  (...continued)
823 N.E.2d at 190; Larson v. Decatur Mem’l Hosp., 602 N.E.2d
864, 867 (Ill. App. Ct. 1992). In light of the result we have
reached, we need not address this additional argument.
No. 05-2687                                            15

                  III. CONCLUSION
  For the reasons set forth in this opinion, the judgment
of the district court is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—9-21-06